Citation Nr: 1024937	
Decision Date: 07/02/10    Archive Date: 07/09/10	

DOCKET NO.  07-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for paresthesias of the right 
upper extremity, claimed as secondary to service-connected 
degenerative disc disease of the cervical spine, status post 
anterior cervical discectomy and fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, 
and from November 1982 to April 1990.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of January 2006 and May 2007 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in March 2009, at which 
time it was remanded for additional development.  The case is 
now, once more, before the Board for appellate review.

For reasons which will become apparent, this case is once again 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

Upon review of this case, it is clear that, in February and March 
2010, subsequent to the issuance of the most recent Supplemental 
Statement of the Case in January of that same year, there was 
received at the Board additional evidence in the form of private 
outpatient treatment records and examination reports showing the 
results of various studies conducted for the purpose of 
evaluating the Veteran's cervical myelopathy and/or right upper 
extremity paresthesia/weakness/numbness.  Such evidence relates 
to and/or has a bearing on the Veteran's claim for service 
connection for paresthesias of the right upper extremity, and 
must, therefore, absent a waiver, be referred to the agency of 
original jurisdiction for initial review.  In that regard, in 
correspondence of April 2010, it was requested that the Veteran 
indicate whether he wished to waive initial agency of original 
jurisdiction review of that evidence.  However, shortly 
thereafter, the Veteran indicated that it was his desire that his 
case be remanded back to the agency of original jurisdiction for 
review of said evidence.  See 38 C.F.R. § 20.1304(c) (2009).  

The Board notes that, at the time of the Board's prior March 2009 
remand, it was requested that the Veteran be afforded additional 
VA orthopedic and neurologic examinations in order to more 
accurately determine the exact nature and etiology of his claimed 
paresthesias of the right upper extremity.  However, pertinent 
evidence of record is to the effect that the Veteran failed to 
report for either of those examinations.  Given that the 
Veteran's case must once again be remanded for consideration of 
the evidence submitted, an additional attempt will be made to 
schedule the Veteran for the aforementioned examinations.

Accordingly, the case is once again REMANDED to the RO/AMC for 
the following actions:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
May 2010, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
additional VA orthopedic and/or neurologic 
examinations in order to more accurately 
determine the exact nature and etiology of 
his claimed paresthesias of the right upper 
extremity.  The RO/AMC is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examination(s), and a copy of all such 
notifications must be associated with the 
claims file.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination(s), 
the appropriate examiner or examiners 
should specifically comment as to whether 
the Veteran currently suffers from chronic, 
clinically-identifiable paresthesias of the 
right upper extremity, and, if so, whether 
those paresthesias are at least as likely 
as not proximately due to, the result of, 
or aggravated by the Veteran's service-
connected degenerative disc disease of the 
cervical spine, status post anterior 
cervical discectomy and fusion.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  Moreover, a complete 
rationale must be provided for any 
opinion offered.  

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner(s) 
prior to completion of the 
examination(s).  Moreover, a notation 
to the effect that this record review 
has taken place must be included in the 
examination report(s).

3.  The RO/AMC should then review the 
Veteran's claim for service connection for 
paresthesias of the right upper extremity, 
claimed as secondary to service-connected 
degenerative disc disease of the cervical 
spine, status post anterior cervical 
discectomy and fusion, specifically 
taking into account the recently 
submitted private treatment records and 
examination reports.  Should the benefit 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim for 
benefits since the issuance of the most 
recent SSOC in January 2010.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

